DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I directed to FIGS. 2-8B and Subspecies II directed to FIGS. 13A-13B in the reply filed on 11/10/2021 is acknowledged. Claim 13 is withdrawn as directed to an unelected species. In addition, claim 12 is drawn to unelected subspecies I: FIG. 12, and claim 14 is drawn to unelected Species II: FIG. 9 and are also withdrawn as being drawn to unelected species and subspecies. Claims 1-11 and 15 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/2020 and 1/5/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poehner et al. (US 4724555 A), herein referred to as Poehner.
Regarding claim 1, Poehner discloses a patient support apparatus comprising: a base (base 12); an intermediate frame (support frame 64) arranged for movement relative to said base; a support deck (mattress 66) disposed on said intermediate frame to provide support for a patient; and a telescoping assembly (upstanding post member 68, support column 70, slide plate 76, footboard 72, upper slide plate 86) operatively attached to said intermediate frame and comprising: a support (slide plate 76) movable between a collapsed position and an extended position, a lock operable to releasably hold said support in said extended position (brace 78), and an accessory (upper slide plate 86) manually movable by a user relative to said support between a stowed position and a use position, said accessory comprising a deactivator (latch lever 77 or latch button 79) operable to deactivate said lock remotely from the user (brace 78 is unlocked remotely from the user via latch lever 77 or latch button 79) in response to the user manually moving said accessory relative to said support toward said stowed position thereby enabling movement of said support from said extended position to said collapsed position (see FIGS. 9-13, movement of upper sliding plate 86 away towards stowed positon which is away from the mattress after user depresses latch lever 77 or latch button 79).
Regarding claim 2, Poehner discloses said accessory has a user interface to enable the user to manually move said accessory, said deactivator being spaced from said user interface and operable to deactivate said lock remotely from said user interface. Examiner notes a user may interface with any portion of the footboard 72 to slide the upper slide plate 86 attached thereon. Furthermore, latch lever 77 is disposed on slide plate 76 spaced away from the footboard 72.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Poehner, in view of Cartensen (US 20070227407 A1), herein referred to as Cartensen.
Regarding claim 3, Poehner discloses a base support (upstanding post member 68) wherein said support is slidably coupled to said base support (support column 70 is slide onto upstanding post member 68). Poehner does not disclose supply support is coupled to base support to slide between said collapsed position and said extended position relative to said base support and said lock is operable to releasably engage said support to said base support in said extended position. Cartensen, however, discloses a foldable table comprising a support frame slidably coupled to support arms 11 further connecting to tabletop support frame 18 that lock into position via locking pieces 16 that lock said support arms 11 into an extended position and can be unlocked by locking members 16 by slightly lifting support arms 11 in order to fabricate a stowable tabletop. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Poehner with the 
Regarding claim 4, Poehner (in view of Cartensen) teaches said lock comprises a latch (see Poehner, pin 82) and said support comprises a catch (see Poehner, slot 80) for receiving said latch to hold said support in said extended position, said latch being disengageable from said catch by said deactivator to enable movement of said support from said extended position to said collapsed position. Examiner notes latch lever 77 as disclosed by Poehner releases brace 78 allowing for pin to move within slot 80 when unlocked.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Poehner, in view of Maillaut (US 9988149 B2), herein referred to as Maillaut.
Regarding claim 15, Poehner does not explicitly disclose said accessory comprises at least one slide member and an accessory member, wherein said at least one slide member is slidable relative to said support and said accessory member is pivotally coupled to said at least one slide member such that said accessory member is arranged generally perpendicular to said support in said use position. Maillaut, however, discloses an interior layout assembly of an aircraft cabin, and related method comprising a support device as seen in FIG. 8 comprising a table 26 slidably and rotatably coupled to a frame 24 via carriage 104 in order to move said support device between a retracted position and a deployed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Poehner with the slidable and rotatable carriage and table as taught by Maillaut in order to facilitate rotation as well as translational movement to the footboard assembly of Poehner.
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses stowable devices and hospital bed frames relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Poehner, Cartensen, and Maillaut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/19/2021